        Case: 4:20-cv-01760 Doc. #: 1 Filed: 12/14/20 Page: 1 of 7 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                           OF
                                        MISSOURI
                                    EASTERN DISTRICT


ANTONIO BROWN,                                           )
    Petitioner,                                          )
                                                          )
                                                         )
Vs.                                                      )            Jury Demand
                                                         )
                                                         )
GENERAL MOTORS LLC ,                                     )
     Defendant.                                          )
                                                         )

                                             COMPLAINT

            (Age, Disability Discrimination, hostile work environment and Retaliation)

                                              Introduction


Antonio Brown, for his petition against General Motors states and alleges as follows:

      1. This case arises under the Americans with Disabilities Act 42 USC sect.12101, et seq.

         (“ADA”), Section 504 of the Rehabilitation Act of 1973, as amended, at 29 USC

         sect.794 (the “Rehabilitation Act”), and the Persons With Disabilities Civil Rights Act,

         M.C.I. et seq. (“PDCRA”).

      2. This Court has jurisdiction pursuant to the following statutes:

        28 USC sect. 1331, 1343 (3) (4), 1367, which gives district courts original jurisdiction

        over civil actions arising under the Constitution, Laws or treaties of the United States;

      3. Venue is appropriate in this judicial district under 28 USC 1391 (b) because the events

         that gave rise to this Petition occurred in this district.

                                               PARTIES
  Case: 4:20-cv-01760 Doc. #: 1 Filed: 12/14/20 Page: 2 of 7 PageID #: 2




4. Plaintiff is an African American, with diagnosed psychological infirmities including

   anxiety and bipolar disorder.

5. He is a citizen of the United States and resides in the City of St. Louis, State of Missouri

   which is in this judicial district.

6. Defendant, General Motors is a Delaware limited liability company whose only member

   is General Motors Holdings LLC. General Motors Holdings LLC’s only member

   is General Motors Company, a Delaware corporation with its principal place of business

   in Wayne County, Michigan. General Motors Company owns 100%

   of General Motors Holdings LLC.that employs ,manufactures does other business in

   Wentzville Missouri.

7. Among other things, Plaintiff contends that GM officials discriminated against him

   because of his mental disability and his age. Plaintiff further asserts that management

   retaliated against him for having complained about such discrimination, created a hostile

   working environment for him, caused him to suffer major depression, failed to provide

   reasonable accommodation, punished him for using medical leave to obtain treatment

   for work induced maladies, and finally, terminated his employment when the

   discrimination/retaliation caused his incapacity.



                              GENERAL ALLEGATIONS

8. Plaintiff Antonio Brown had been employed by the defendant for five years before being

   terminated by the company.
  Case: 4:20-cv-01760 Doc. #: 1 Filed: 12/14/20 Page: 3 of 7 PageID #: 3




9. At the time of his termination from GM, Mr. Brown worked in the Paint Preparation

   Department earning around $50,000.00 annually.

10. Mr. Brown’s Group Leader at the time was Chris Joiner. Up line in management from

   Chris Joiner was another supervisor, Derron Carson.

11. On December 7, 2018, Mr. Brown reported to work as he would normally, when he

   “bidded” into a position in the “seal line”.

12. While working on the seal line, Mr. Brown was forced to endure the hostile work

   environment created by the loud playing of “Rap” music which contained vulgar and

   sexually explicit language that some of the employees had chosen to listen to.

13. Although Mr. Brown protested the use of this music at work to his management, the

   supervisors failed to address the offensive situation in anyway.

14. Mr. Brown sought the representation of a Union Official during the discussion, but

   management never addressed the offensive music. Nor did the supervisors transfer Mr.

   Brown to a more suitable position.

15. Although, Mr. Brown sought the representation of a Union Official during the labor

   dispute, management refused to observe the Union/Management protocol and instead

   engaged with him directly.

16. The situation escalated leading Mr. Brown to be psychologically triggered by the verbal

   and even physical confrontation with management.

17. Eventually the police were called , but Mr. Brown Henderson exited the premises of his

   own accord.

18. On December 10, 2018, Mr. Brown filed for sick leave due to his strained mental health

   and sought therapy.
     Case: 4:20-cv-01760 Doc. #: 1 Filed: 12/14/20 Page: 4 of 7 PageID #: 4




   19. While Mr. Brown was on leave, he enrolled in group therapy and received medical

      attention from a psychiatrist that corrected his medications.

   20. On May 10, 2019, Mr. Brown was released to return to work.

   21. On May 20, 2019 Mr. Brown reported to the plant for work.

   22. Before he clocked in, a corporate psychiatrist had to evaluate him. After questioning Mr.

      Brown, the psychiatrist approved his return to work.

   23. Before, he could punch in he was taken to “labor” for a disciplinary meeting.referrable

      to the personnel incident from December 7, 2018.

   24. At this meeting, Mr. Brown advised that his condition was under control with his

      medication and that he would not need any accommodation. Nevertheless, at this

      meeting, Mr. Brown was summarily discharged from employment with management.

   25. GM’s discriminatory/retaliatory treatment caused Mr. Brown to suffer from panic

      attacks and depression and other mental health maladies.

                                        COUNT ONE

(Age Discrimination in Violation of the Age Discrimination in Employment Act (ADEA)29

                                           USC 621

   26. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth

      herein.

   27. The Defendant’s conduct as alleged above constitutes discrimination based on Age

      discrimination violation of ADEA..

   28. The stated reasons for the Defendant’s conduct were not the true reasons, but instead

      were pretext to hide the Defendant’s discriminatory animus.
  Case: 4:20-cv-01760 Doc. #: 1 Filed: 12/14/20 Page: 5 of 7 PageID #: 5




                                      COUNT TWO

                        VIOLATION OF 42 U.S.C. sect. 12101 et seq .



29. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth

   herein.

30. Plaintiff is a “qualified individual with a disability” as defined in 42 U.S.C..sect. 12101.

31. Plaintiff’s denial and exclusion from employment violated the ADA because Plaintiff is

   otherwise qualified to perform the essential functions of the position he had formerly

   been employed to work .

32. As a direct and proximate result of the Defendants unlawful discrimination, Plaintiff has

   sustained injuries and damages.

                                    COUNT THREE

                     Hostile and Abusive Working Environment

33. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth

   herein.

34. Mr. Brown and management at the Wentzville plant for GM had previously disputed

   regarding various working conditions under its management.

35. Sometime during the course of his employ, Mr. Brown had reason to file an internal

   grievance against management charging discrimination and hostile work environment.

36. The Defendant’s conduct as alleged above constitutes hostile and abusive working

   evironment in violation of the ADAand the ADEA. The stated reasons for the

   Defendant’s conduct were not the true reasons, but instead were pretext to hide the

   Defendant’s discriminatory animus.
  Case: 4:20-cv-01760 Doc. #: 1 Filed: 12/14/20 Page: 6 of 7 PageID #: 6




                                      COUNT FOUR
                                      RETALIATION
                                     42USC 2000 e-3(a)
                                    42USC12203 (a)-(b)



  37. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth

  herein.

  38. Mr. Brown, an employee engaged in “protected activity” when he complained of an

  employment practice that he “reasonably believed” violates the anti-discrimination laws.

  39. The activity was the management sanctioned playing of music containing sexually

  explicit, offiensive and vulgar music in the common working areas.

  40. Mr. Brown was terminated secondary to an employment scenario arising out of his

  appropriate grievance referable to the offensive music.



                                     PRAYER FOR RELIEF

  Wherefore, Plaintiff requests that this Court enter judgment against Defendants providing

the following relief:

  a. Compensatory damages in whatever amount in excess of 75,000.00, exclusive of

      costs and interest, that Plaintiff is found to be entitled.

  b. Punitive exemplary damages against Defendants in whatever amount, exclusive of

      costs and interest, that Plaintiff is found to be entitled.

  c. An order placing Plaintiff in the position that he would have been in had there been

      no violation of her rights;
       Case: 4:20-cv-01760 Doc. #: 1 Filed: 12/14/20 Page: 7 of 7 PageID #: 7




        d. An order enjoining/restraining defendants from further acts of discrimination or

            retaliation;

        e. An award of interest, costs, and reasonable attorney’s fees;

        f. Take other appropriate nondiscriminatory measures to overcome the above described

            discrimination; and

        g. Such other and further relief as the Court deems appropriate.




                                        JURY DEMAND

The Plaintiff requests trial by jury.


                                                            /s/Celestine Dotson

                                                            Celestine Dotson 50633
                                                            Law Office of Celestine Dotson
                                                            300 North Tucker Suite #305
                                                            Saint Louis, Missouri    63101
                                                            314.454.6543
                                                            314.241.4943 facsimile
